NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JUL 2 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

MARILYN TILLMAN-CONERLY,                        No. 20-17502

                Plaintiff-Appellant,            D.C. No. 2:20-cv-00950-TLN-KJN

 v.
                                                MEMORANDUM*
UNITED STATES OFFICE OF
PERSONNEL MANAGEMENT;
LAVERNE WATSON, OPM Legal
Administrative Specialist,

                Defendants-Appellees.

                   Appeal from the United States District Court
                      for the Eastern District of California
                    Troy L. Nunley, District Judge, Presiding

                             Submitted June 21, 2021**

Before:      SILVERMAN, WATFORD, and BENNETT, Circuit Judges.

      Marilyn Tillman-Conerly appeals pro se from the district court’s judgment

dismissing her 42 U.S.C. § 1983 action alleging Fourteenth Amendment claims

against the United States Office of Personnel Management based on her federal


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
retirement benefits. We have jurisdiction under 28 U.S.C. § 1291. We review for

an abuse of discretion a dismissal for failure to serve the summons and complaint

under Federal Rule of Civil Procedure 4(m). Oyama v. Sheehan (In re Sheehan),

253 F.3d 507, 511 (9th Cir. 2001). We affirm.

      The district court did not abuse its discretion by dismissing Tillman-

Conerly’s action because Tillman-Conerly failed to effect timely and proper

service of the summons and complaint on defendants and did not show good cause

for the failure, despite being given notice and an opportunity to do so. See Fed. R.

Civ. P. 4(m) (district court may dismiss a claim for failure to serve, after providing

notice to the plaintiff and absent a showing of good cause for failure to serve);

Sheehan, 253 F.3d at 512 (discussing Rule 4(m)’s “good cause” standard).

Moreover, as to defendant Watson, Tillman-Conerly failed to effect timely and

proper service under California law. See Fed. R. Civ. P. 4(e) (setting forth

methods for serving an individual, including by following relevant state law); Cal.

Civ. Proc. Code § 415.30 (listing the requirements for service by mail under

California law); Barlow v. Ground, 39 F.3d 231, 234 (9th Cir. 1994) (“Although

California law does permit service of a summons by mail, such service is valid

only if a signed acknowledgment is returned and other requirements are complied

with[.]”).




                                          2                                    20-17502
      We reject as meritless Tillman-Conerly’s contentions that the district court

was biased against her.

      AFFIRMED.




                                         3                                   20-17502